Citation Nr: 0716295	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 20 
percent for cervical strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to June 
1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for minor degenerative changes of the cervical 
spine, status post cervical sprain, effective September 17, 
2003.  The RO also denied service connection for hearing loss 
and for tinnitus.  

The veteran filed a notice of disagreement (NOD) in August 
2004 with the assigned 10 percent rating for his service-
connected cervical spine disability as well as the denials of 
service connection for hearing loss and tinnitus.  
Thereafter, the RO issued a statement of the case (SOC) in 
January 2005 that continued the denials of the claims for 
service connection for hearing loss and tinnitus.  In the 
January 2005 SOC, the RO also recharacterized the veteran's 
service-connected cervical spine disability as cervical 
strain with degenerative changes and assigned a 20 percent 
rating, effective January 15, 2003.  The veteran filed a 
substantive appeal pertaining to these issues (on a VA Form 
9) in February 2005.

As the appeal involves a request for a higher initial rating 
following the grant of service connection for cervical strain 
with degenerative changes, the Board has characterized the 
claim in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service-connected).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

Pertinent to the claim for an initial evaluation in excess of 
20 percent for cervical strain with degenerative changes, the 
record reflects that, the RO issued last issued a SOC for 
this claim in January 2005.  However, after the issuance of 
the January 2005 SOC but prior to the RO's certification of 
the appeal to the Board in July 2006, the RO received 
additional evidence pertinent to this claim.  The evidence 
consists of VA outpatient treatment records as well as the 
reports of October 2005 VA examinations.  The RO has not 
considered the additionally received evidence in adjudicating 
the claim for an initial evaluation in excess of 20 percent 
for cervical strain with degenerative changes.  Under these 
circumstances, the Board has no alternative but to remand 
this matter to the RO for consideration of the claim in light 
of the additional evidence received, in the first instance, 
and for issuance of a SSOC reflecting such consideration.  
See 38 C.F.R. §§ 19.31, 19.37 (2006).

Concerning the claims for service connection for hearing loss 
and tinnitus, the Board notes that the veteran contends he 
experienced noise exposure during active service, including 
repeated noise exposure on the flight line as well as 
acoustic trauma from being near a concussive grenade when it 
exploded.  

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) reflects his military 
occupational specialty (MOS) as Electronic Warfare 
Specialist.  The veteran's service records reflect no 
findings of hearing loss or tinnitus during service.  
However, service treatment records dated in August 1984 
reveal treatment for a red and bulging right tympanic 
membrane as well as pain in the right ear after diving and 
flying in Spain.  An August 1984 follow-up service record 
indicated that the veteran had no ear drainage but muffled 
hearing.  

Current medical evidence of record, including an August 2004 
VA audiological consultation report, reflects findings of a 
current bilateral hearing loss disability under 38 C.F.R. § 
3.385 (2006).  In a June 2004 VA examination report, a VA 
examiner indicated, based on the veteran's history, that the 
veteran suffers from residuals of acoustic trauma and the 
mechanical trauma of an explosion of a concussion grenade 
resulting in hearing loss, intermittent ringing in the right 
ear, and dizziness.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2006).  In this case, the June 2004 VA 
examiner's medical opinion appears to be based on the 
veteran's reported history and, therefore, has little 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991) (an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion).  Consequently, the Board 
finds that the current record is insufficient for 
adjudicating the claims for service connection for hearing 
loss and for tinnitus on appeal, and that further 
examination, based on a review of the veteran's complete 
record, to obtain an appropriate medical opinion is 
warranted.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
audio examination at an appropriate VA medical facility.  The 
veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim (as the disability will be rated on the 
basis of the current record).   See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.


As a final matter, evidence of record indicates the veteran 
was granted entitlement to disability benefits from the 
Social Security Administration (SSA).  Medical records from 
SSA pertaining to any original or continuing award of 
disability benefits should be requested and associated with 
the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

To ensure that all due process requirements are met, prior to 
additional evidentiary development and before issuing the 
SSOC addressed above, the RO should give the veteran another 
opportunity to present pertinent information and/or evidence, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one- year VCAA notice 
period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2006) 
and 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter 
requesting that the veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for entitlement to initial rating 
in excess of 20 percent for cervical 
strain with degenerative changes, 
entitlement to service connection for 
hearing loss, and entitlement to service 
connection for tinnitus.  The RO should 
also inform the veteran of what the 
evidence must show to support his claim 
for an increased rating for cervical 
strain with degenerative changes.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

3.  Obtain any additional VA treatment 
records pertaining to the veteran's 
claimed hearing loss and tinnitus 
disabilities as well as his service-
connected cervical spine disability for 
the time period from August 2005 to the 
present from the VA Medical Center in 
Providence, Rhode Island.  

4.  Request a copy of medical records 
from SSA (or any other entity in 
possession of the veteran's file, 
including the SSA Regional Office in 
Providence, RI or the office of Honorable 
Judge McGinn) pertaining to any original 
or continuing award of disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the veteran for an 
audiological examination to show the 
nature and extent of his claimed 
bilateral hearing loss and tinnitus 
disabilities.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) the veteran's 
current bilateral hearing loss and/or 
tinnitus was incurred in or aggravated by 
service, including specifically whether 
the veteran has current residuals of 
bilateral hearing loss and/or tinnitus 
due to noise exposure during active 
service.  The claims folder should be 
made available to the examiner for 
review.

6.  The RO should readjudicate the claim 
for entitlement to an initial evaluation 
in excess of 20 percent for cervical 
strain with degenerative changes in light 
of all pertinent evidence (to include all 
evidence not previously considered, as 
noted above) and legal authority.  

The RO should also readjudicate the 
veteran's claims for entitlement to 
service connection for hearing loss and 
for tinnitus.  
For any claim that remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


